Citation Nr: 1121833	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  04-10 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a genitourinary or renal disorder, to include a disorder of the left kidney and/or a disorder of the right kidney, including as due to ureteral reflux, right, with hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 
INTRODUCTION

The Veteran had active service from March 1996 to March 2000.  This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board Remanded the appeal in February 2006.  

The Board observes that the claim has been characterized as a claim for service connection for advanced renal parenchymal disease, secondary to massive ureteral reflux, right, with hypertension.  In light of the Veteran's statements and the medical evidence, the claim is more broadly characterized as entitlement to service connection for a genitourinary or renal disorder, since the Veteran intended to seek service connection for a disorder affecting the right kidney, however diagnosed, and a disorder affecting the left kidney, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in April 2005.
 

FINDINGS OF FACT

1.  The medical evidence establishes that Veteran's right vesicoureteral reflux, with right kidney damage, is a congenital defect, not a disease, for VA purposes, and establishes that there was no superimposed right kidney or genitourinary disease or injury in service.  

2.  The Veteran's left kidney disorder, an atrophied left kidney, is a congenital defect, not a disease, and establishes that there was no superimposed left kidney or genitourinary disease or injury in service.  

3.  The Veteran's hypertensive disease, which is secondary to his right vesicoureteral and left kidney congenital defects, was first objectively manifested during service, although not diagnosed until after the Veteran's service discharge.  


CONCLUSIONS OF LAW

1.  An award of service connection for a congenital vesicoureteral defect with right kidney damage, is precluded by law, and the criteria for an award of service connection based on superimposed disease or injury to the right kidney are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2010).

2.  An award of service connection for congenital atrophy of the left kidney is precluded by law, and the criteria for an award of service connection based on superimposed disease or injury to the left kidney are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2010).

3.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for the claimed disorders.  Before addressing the claims on the merits, the Board will discuss whether VA has met its duties to notify and assist the Veteran.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duty to notify

As the claim for service connection for hypertension is granted in this decision, no further discussion of VA's duties with reference to that claim is required.  The discussion below encompasses the claims for service connection for each renal disorder, to include the right kidney disorder and the left kidney disorder.   
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The RO initially notified the Veteran of the criteria for service connection in October 2001 and August 2002.  After the Veteran's appeal was remanded by the Board in August 2006, additional notices were issued in 2006 and 2007.  In April 2009, The Appeals Management Center issued a letter that addressed the law governing determination of the degree of disability and the effective date of a grant of service connection, if service connection were to be granted.  

The Board acknowledges that the letters to the Veteran do not specifically advise the Veteran about the criteria for service connection where the disorder at issue may be a congenital or developmental defect or disease, but the Veteran's testimony at the April 2005 Travel Board hearing makes it clear that he understood that service connection for congenital disorders and disorders pre-existing service were authorized only if there was aggravation of the pre-existing disorder in service.  

The Veteran's testimony also establishes that he understood that the medical evidence showed that he had a kidney disorder of each kidney prior to service and that he was contending that the kidney disorder was aggravated in service and that he contended that hypertension which was secondary to the kidney conditions first began in service.  Since the Veteran's testimony establishes that he was aware of the criteria for service connection applicable in this case, including aggravation as a basis for service connection, Remand for further notice to the Veteran is not required.  

The Board finds that the Veteran was notified of all information for which notice is required under the VCAA.  To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  The record establishes that the Veteran has had a full and fair opportunity to participate in the adjudication of the claims addressed in this decision.  The Board finds, as a matter of fact, that no defect in the timing or content of notice resulted in prejudice to the Veteran.  The appeal may be adjudicated without further notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records, including entrance examination and separation examination, are associated with the claims file.  

Post-service private and VA clinical records have been obtained.  VA examinations have been conducted.  The Veteran identified relevant private clinical records during his testimony, and those records have been obtained.  Additional VA opinions were obtained after the claims file was returned to the Board, and the Veteran and his representative have been notified of the requests for opinion and the opinions rendered.  38 C.F.R. § 20.1304 (2010).  The Veteran has testified before the Board.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law governing claims for service connection

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.  
Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition.

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2010).  

In contrast to preclusion of service connection for congenital or developmental defects, service connection may be granted for disease of congenital, developmental or familiar origin may be awarded if it is shown that such a congenital defect was aggravated through superimposed injury during active service.  See VAOPGCPREC 82-90; 38 C.F.R. § 3.306 (2010).  Although service connection may not be awarded for congenital or developmental defects, service connection may be awarded for disability due to superimposed disease or injury incurred during service.  See VAOPGCPREC 82-90.

For purposes of determining whether a disorder is a congenital defect or a familiar disease, VA interprets the term "disease" in 38 U.S.C. §§ 310, 331, and the term "defects" in 38 C.F.R. § 3.303(c), as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed. 1974)).  

On the other hand, the term "defect," viewed in the context of 38 C.F.R. § 3.303(c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  As noted in VAOPGCPREC 82-90, a Federal court, in drawing a distinction between "disease" and "defect," indicated that the former referred to a condition considered capable of improving or deteriorating, whereas the latter referred to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C.Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C.1975).

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  

In July 2003, VA's General Counsel issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both a disease or injury in question existed prior to service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  In each case, the Board must apply a two-step analysis, and first determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including evidence such as any in-service record documenting the injury or disease.

Facts 

On enlistment examination conducted in late 1995, the Veteran reported no pre-service medical treatment other than for lacerations and a fracture, left leg.  The Veteran's genitourinary system was described as normal.  No albumin or sugar was disclosed on examination of the Veteran's urine.  His blood pressure was reported as 128/86.  

Following the Veteran's service induction in March 1996, the Veteran's blood pressure was 104/82 in March 1996, 129/91 in April 1996), and 150/92 and 144/85 in May 1996.  When the Veteran sought medical evaluation in November 1996, his blood pressure was 134/92.  Blood pressure readings noted thereafter 132/98 (June 1997), 124/84 and 126/90 (April 1998), 132/92 (February 1999).  

A health questionnaire in June 1998 reveals that the Veteran knew of no family history or current health problems related to heart disease, high blood pressure, or diabetes.  A weight increase from 217 pounds, in October 1997, to 240 pounds in April 1998, was noted.  With exercise, the Veteran reduced his weight to 225 pounds in June 1998.  Urinalysis conducted in August 1999 was interpreted as normal.  The Veteran's genitourinary system was described as normal at the February 2000 separation examination.  The only symptoms the Veteran reported having during service were occasional migraines, dizziness, and occasional episodes of lower abdominal cramps lasting less than a minute.  The Veteran's blood pressure was 110/82 on separation examination in February 2000.  

The Veteran sought medical evaluation for his blood pressure in late April 2001, some 13 months after his March 2000 service separation.  Diagnostic examinations revealed that the Veteran had a large, dilated right kidney and a small, shrunken, atrophied left kidney.  As to the right kidney, a diagnosis of advanced renal parenchymal disease, secondary to massive ureteral reflux, was assigned.  An operative report dated in 2004 states that the Veteran had right vesicoureteral reflux with massive right distal hydroureter and hydronephrosis of the right kidney.  The operative report states that the Veteran's dilated right ureter was the size of a "garden hose."  The operative report also states that there was atrophy of the left kidney.  A diagnosis of hypertension, due to increased rennin production secondary to renal disease, was also assigned.  
      
In a September 2002 treatment note, a VA provider opined that the Veteran's hypertension was discovered while the Veteran was in service, and indicated agreement with the prior VA opinion that the Veteran's kidney abnormalities were congenital.  In October 2003, the treating VA urologist indicated that the Veteran's refluxing right megaureter and the small left kidney were congenital and had been with the Veteran his whole life.  However, these opinions do not clearly indicate whether the congenital disorders were congenital diseases or congenital defects.  

On Remand in February 2006, the Board directed that medical opinion be obtained to determine whether the disorders of the kidneys were congenital or acquired and whether an acquired renal disorder was incurred in or aggravated by service.  Opinion obtained in April 2009 noted that there was no mechanical obstruction such as a stone or mass causing the "enormous" reflux and right megaureter.  This statement suggests that the right ureter dilation was not acquired.  The examiner stated that the right kidney "disease" was congenital.  The examiner also stated that the Veteran had a "small shrunken diseased kidney on the left" but did not provide opinion as to the onset or origin of that finding.  

In a September 2009 report, an examiner indicated that it was not possible to determine whether the Veteran's kidney disease was congenital/developmental or was acquired, because records were not available for review.  In October, the examiner provided an addendum to that opinion, based on review of the claims file, and opined that the Veteran had a congenital, massive right vesicular ureteral reflux, which caused chronic kidney damage.  The examiner did not discuss the Veteran's left kidney disorder.

In July 2010, the Board sought clarification of the medical opinions, asking whether the Veteran's right kidney disorder was congenital or acquired, and, if congenital, whether the congenital disorder was a defect or a disease, and whether the Veteran's left kidney disorder was congenital or acquired, and, if congenital, whether the congenital disorder was a defect or a disease.  

The reviewer provided an April 2010 opinion that the right dilated ureter was caused by reflux, vesicoureteral reflux, that that "likely" congenital in origin, leading to decreased function of the right kidney.  The reviewer further explained that the complex (combination) of the vesicoureteral reflux in one kidney and atrophy of the other kidney were consistent with a diagnosis of congenital reflux.  The reviewer further opined that the Veteran's atrophy of the left kidney was "most likely" a congenital defect.  In a November 2010 addendum, the reviewer clarified that the Veteran's kidney abnormality, the complex of a vesicoureteral reflux in one kidney and atrophy of the other kidney, was a defect rather than a disease.  The reviewer further stated that the disorder was a congenital or developmental defect.  

The reviewer further opined, in the April 2010 opinion that the Veteran's kidney disease was congenital, from childhood, and was not aggravated in service.  The reviewer explained that the presentation in this case was "characteristic of this type of congenital renal disease," in that the disorders were discovered during medical evaluation of a complaint unrelated to the genitourinary system.  
      
1.  Claim for service connection for a right kidney or left kidney disorder

The Veteran contends that he is entitled to service connection for a right kidney disorder and for a left kidney disorder because the disorders were present during his service, even though not diagnosed until after service.  As discussed above, the law precludes service connection for a congenital or developmental defect, except where there is a superimposed injury or disease, but does not preclude service connection for diseases of congenital or familial origin, if aggravated in service.  
The evidence of record, including private and VA treatment records, the operative record of June 2004 surgery, October 2003 opinion, October 2009, and April 2010 and November 2010 opinions, establishes that the Veteran's right vesicoureteral reflux and atrophy of the left kidney were congenital in origin.  The Board must therefore determine whether the Veteran's congenital right and left genitourinary disorders were "diseases" as defined for VA purposes or "defects" as defined for VA purposes.  
In an April 2010 opinion, the VHA reviewer specifically stated that the Veteran's atrophy of the left kidney was "most likely" a congenital defect.  As set forth in the facts, above, this is the first opinion of record addressing whether the Veteran's left kidney disorder was a "disease" or a "defect" for VA purposes.  This opinion is unfavorable to the Veteran's claim.  
The reviewer also stated that the complex of vesicoureteral reflux in one kidney with atrophy of the other kidney was "most likely" congenital in origin.  The reviewer's statement did not specifically characterize the right kidney vesicoureteral disorder as either a defect or a disease.  When asked to clarify, the examiner specified that the Veteran's kidney disorder complex was a congenital or developmental defect, not a disease.  As set forth in the facts, above, this is the first opinion of record addressing whether the Veteran's right kidney disorder was a "disease" or a "defect" for VA purposes.  This opinion is unfavorable to the Veteran's claim.  
The Board acknowledges that providers and examiners have used varying terminology, including the word "disease" in describing the diagnoses assigned for the Veteran's genitourinary disorders.  However, only the 2010 opinion addresses the terminology as defined by law.  That opinion, which is unfavorable to the Veteran, is the most persuasive evidence of record addressing this issue, and establishes, by a preponderance of the evidence, that the Veteran's right and left genitourinary disorders are congenital or developments defects, not diseases.  Service connection for these congenital genitourinary defects is precluded by law, unless there is superimposed disease or injury.  38 C.F.R. § 3.303(c); VAOPGCPREC 82-90.  

The Veteran testified that the lower back pain he had in service was similar to lower back pain he had prior to service, although the pain became more frequent and more intense while he was in service.  However, the Veteran's testimony and the service treatment records establish that, when the Veteran sought evaluation for a possible urinary tract infection in service, no infection was found.  Moreover, the post-service clinical evidence includes specific findings that there was no infection or mass that contributed to the Veteran's dilated right ureter or vesicoureteral reflux.  

In this case, there is no evidence that the Veteran sustained any disease or injury of either kidney or of the genitourinary system in service.  The Veteran testified that he had no symptoms in service, other than occasional high blood pressure readings and occasional lower back pain.  The Veteran's contention that he incurred hypertension in service, to include a claim that manifestation of hypertension in service constitutes superimposed disease or injury or "aggravation" of a pre-existing defect, is addressed below.  

The Veteran contends that, if the conditions for which he seeks service connection were present prior to his service, those disorders were aggravated during service.  As set forth above, the evidence clearly and unmistakably establishes that genitourinary tract abnormalities of both the right and left side were present prior to the Veteran's service, rebutting the presumptions of soundness.  38 U.S.C.A. § 1111.  When the presumption of soundness is rebutted, the Veteran is entitled to service connection unless there is clear and unmistakable evidence that injury or disease which pre-existed service was not aggravated in service.  
However, this presumption of aggravation in 38 U.S.C.A. § 1111, providing that service connection is in order for pre-existing injury or disease unless there is clear and unmistakable evidence that the injury or disease was not aggravated by service is only applicable where an "injury" or  a "disease" pre-existed service.  Since the evidence establishes that the pre-existing conditions in this case do not constitute an "injury" or a "disease" for VA purposes, the Veteran is not entitled to service connection under 38 U.S.C.A. § 1111, even if there is no evidence to rebut a contention that there was "aggravation" of the congenital defects in service.  However, the Veteran may be entitled to service connection for the congenital defects, if there was kidney or genitourinary disease or injury in service.  VAOPGCPREC 82-90. 

Thus, the medical evidence and the Veteran's testimony establish, by a preponderance of the evidence, that there was no superimposed kidney or genitourinary disease or injury in service.  To the extent that the manifestation of hypertension in service is contended to constitute superimposed disease or injury, that contention is addressed below.  Since service connection for a congenital defect is allowable under the law only to the extent of disability due to superimposed disease or injury, consideration of service connection for hypertension separately from the claim for service connection for the congenital defects at issue is not prejudicial to the Veteran.

The preponderance of the evidence is against a finding that the Veteran incurred superimposed disease or injury of the congenital right kidney and left kidney defects.  The claim for service connection for right vesicoureteral reflux with dilation of the right ureter or for atrophy of the left kidney is denied.  
2.  Claim for service connection for hypertension

VA opinions obtained in April 2009, September 2009, and October 2009 each state that the Veteran's hypertension was first manifested in service, and was treated proximate to service, and is secondary to the Veteran's kidney disorders.  

In this case, although the Veteran's hypertension is secondary to congenital defects, hypertension itself is a disease, as defined for VA purposes, not a defect.  Therefore, the Board must consider whether the criteria for service connection are met.  

The Board notes that the medical evidence establishes that hypertension, although first manifested during the Veteran's service, is secondary to the congenital kidney defects which were diagnosed after hypertension appeared.   The VA General Counsel's opinion that provides an interpretation of the law and regulations governing determinations of service connection where a Veteran seeks service connection for a congenital defect or disease does not provide specific guidance about claims for service connection for disease which is secondary to a congenital defect.  However, the opinion indicates that service connection for congenital, developmental or familial disease is warranted if the disease is aggravated during service.  Thus, the opinion suggests that, even if the Veteran's hypertension is considered congenital, since it is secondary to two congenital renal defects, an award of service connection is not precluded by law.  

The preponderance of the medical opinions establishes that hypertension was manifested during the Veteran's service, although no diagnosis of hypertension was assigned during service.  The medical evidence provides no indication that hypertension was present prior to the Veteran's service, although the medical opinions do include an April 2010 statement that the Veteran's hypertension was present "to a variable degree" for "a number of years."  

However, as there is clear opinion evidence that the Veteran manifested hypertension in service, and there is not clear opinion that hypertension pre-existed the Veteran's service, the Board resolves reasonable doubt as to the initial onset of hypertension in the Veteran's favor, and finds that hypertension was first 

manifested during service.  On that basis, service connection may be granted for hypertension as incurred during service.  


ORDER

The appeal for service connection for a right kidney disorder, diagnosed as a dilated ureter due to a congenital vesicoureteral defect, is denied.

The appeal for service connection for a left kidney disorder, diagnosed as a congenital atrophy defect of the left kidney, is denied.

The appeal for service connection for hypertension is granted; the appeal is granted to this extent only.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


